                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

SAINT-GOBAIN PERFORMANCE
PLASTICS EUROPE,

                 Petitioner,

        v.
                                                   Civil Action No.: 18-mc-343-LPS
BOLIVARIAN REPUBLIC OF
VENEZUELA; PETRÓLEOS DE
VENEZUELA, S.A.,



                 Respondents.


              NOTICE OF DISMISSAL OF PETITION WITHOUT PREJUDICE

                 PLEASE TAKE NOTICE that pursuant to Rule 41(a)(1)(A)(i) of the Federal

Rules of Civil Procedure, Saint-Gobain Performance Plastics Europe (“Petitioner”) hereby

dismisses without prejudice its Petition to Register and Enforce ICSID Arbitration Award as a

Foreign Judgment in the above-captioned matter (Civil Action No. 18-mc-343-LPS). A separate

civil action was commenced at Civil Action No. 18-cv-1963-LPS. For the avoidance of doubt,

Civil Action No. 18-cv-1963-LPS remains pending before the Court and is not the subject of this

notice of dismissal.




DOCS_DE:222291.1 76899/001
Dated: December 3, 2019      PACHULSKI STANG ZIEHL & JONES LLP

                             /s/ Laura Davis Jones ___________________
                             Laura Davis Jones (Bar No. 2436)
                             Peter J. Keane (Bar No. 5503)
                             919 N. Market Street, 17th Floor
                             P.O. Box 8705
                             Wilmington, DE 19899-8705 (Courier 19801)
                             Telephone: (302) 652-4100
                             Facsimile: (302) 652-4400
                             E-mail: ljones@pszjlaw.com
                                      pkeane@pszjlaw.com

                             – and –

                             Alex Yanos, pro hac vice pending
                             Carlos Ramos-Mrosovsky, pro hac vice pending
                             Rajat Rana, pro hac vice pending
                             ALSTON & BIRD LLP
                             90 Park Avenue
                             New York, NY 10016
                             Tel: 202-210-9400
                             Fax: 212-210-9444
                             Email: alex.yanos@alston.com
                                     carlos.ramos-mrosovsky@alston.com
                                     rajat.rana@alston.com

                             Counsel for Petitioner Saint-Gobain Performance
                             Plastics Europe




DOCS_DE:222291.1 76899/001     2
